Case: 1:18-cr-00513-CAB Doc #: 114 Filed: 05/16/19 1 of 3. PagelD #: 474

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:18 CR 513
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
vs. ) DEFENDANTS UNOPPOSED
) MOTION TO PERMIT TRAVEL
TREVOR C. MARLYNE, )
)
Defendant. )

Now comes the Defendant, Trevor C. Marlyne, by and through undersigned counsel, Eric
F. Long, Friedman & Nemecek, L.L.C., and hereby respectfully moves this Honorable Court to
issue an order permitting Mr. Marlyne to travel outside of the State of Ohio, and, Northern District
of Ohio, respectively, for purposes of moving with his fiancé, Dr. Alexandra Radu, to Minot, North
Dakota on June 15th, 2019. As this Court is aware from Mr. Marlyn’s prior Motions to travel for
Ms. Radu’s job and housing related needs in North Dakota, Dr. Radu has completed her final year
of residency as an oral maxillofacial surgeon and has accepted a job opportunity in Minot, North
Dakota with Trinity Health. Mr. Marlyne intends to join Dr. Radu on a permanent basis, if so
permitted. The move has been planned for months and Mr. Marlyne has been granted permission
by this Honorable Court to travel to Minot, North Dakota on two other occasions to prepare for
this move. Mr. Marlyne has consistently been in compliance with the terms of his pretrial
supervision and has traveled to and from Minot without incident.

At the time of the instant Motion, Mr. Marlyne has entered a plea agreement in relation to
a money laundering conspiracy and has completed his PSR interview with the Pretrial Services
Officer. Sentencing is currently scheduled for August 2019. Mr. Marlyne is fully aware that he is

required to return for his sentencing in August, if permitted to move to Minot, North Dakota and
Case: 1:18-cr-00513-CAB Doc #: 114 Filed: 05/16/19 2 of 3. PagelD #: 475

that there are no guarantees of his ability to return to North Dakota following his sentencing.

Mr. Marlyne’s current lease ends on June 15th, 2019 and therefore, he will no longer have
a residence in the Northern District of Ohio if permitted to travel to Minot, North Dakota to move
with Dr. Radu. He and Dr. Radu have a new residence already in place, located at 403 Sth Avenue
NW, Minot, North Dakota 58703. Defendant has discussed the travel plans with his U.S. Pretrial
Service Officer, Mr. LaVecchia, and was advised that Mr. LaVecchia has no objections to this
move. Furthermore, Assistant United States Attorney, Aaron Howell, has no objection to the
instant request.

WHEREFORE, the Defendant, Trevor Marlyne respectfully requests that this Honorable
Court modify the terms of his Court Supervised Released by permitting him to travel outside of
the State of Ohio, and, the Northern District of Ohio, for the reasons stated herein until the time of

his sentencing on August 9, 2019.

Respectfully submitted,

/s/_Eric F. Long

ERIC C. NEMECEK (0083195)
ERIC F. LONG (0093197)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
Case: 1:18-cr-00513-CAB Doc #: 114 Filed: 05/16/19 3 of 3. PagelD #: 476

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion was filed by CM/ECF on the 16th day
of May 2019, which will send a notification of such filing electronically to the following: Assistant
United States Attorney, 801 West Superior Avenue, Cleveland, Ohio 44113.
Respectfully submitted,
/s/_Eric F. Long

ERIC F. LONG
Counsel for Defendant
